Citation Nr: 1639882	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-03 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the Veteran has legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from September 1945 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The Veteran's appeal was previously remanded in June 26, 2015 for additional development.  Substantial compliance with a remand order, not strict compliance, is required.  Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  The Board acknowledges that the request for service verification was made to the Department of the Army rather than the Department of the Navy as requested in the Board's remand.  However, it has been brought to the undersigned's attention that the Department of the Army is the appropriate service department to contact in these matters.  As strict adherence to the Board's remand instruction would not have derived any useful information, the Board finds that substantial compliance with the prior remand has been accomplished and the Veteran is not prejudiced by RO's failure to contact the Department of the Navy as requested.  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

As the criteria for basic eligibility for a one-time payment from the FVEC Fund are not met, the claim is without legal merit.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2012); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (Feb. 17, 2009); 38 C.F.R. § 3.203 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund to eligible persons.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (Feb. 17, 2009).

For eligible persons who accept a payment from the FVEC Fund, the payment shall constitute a complete release of any claim against the United States by reason of such service.  However, nothing in the Act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of the Act.  Id. § 1002(h).

VA may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of the Act, submitted to VA a claim for benefits under the Act.  The application for the claim shall contain the information and evidence VA requires.  Id. § 1002(c).

An eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to a military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and was discharged or released from such service under conditions other than dishonorable.  Id. § 1002(d).

In a timely-filed claim received in March 2009, the Veteran provided identifying information and contended that he was eligible for a one-time payment from the FVEC fund as a result of recognized guerilla service with A Co. 2nd BN 1st REGT-FIL-AMERICAN from 1942 to 1945.  

In connection with his claim, he submitted with his claim a copy of an October 1967 letter to the Director of Claims Settlement Office regarding filing a claim for a World War II Guerrilla bonus with the Philippine Government.  In this letter, the Veteran reported that he had had service with "A Co. 2nd Bn. 1st Regt. FIL-AMERICAN Cavite Unit Mabolo Detachment - under GEN. CASTANEDA" from 1942 through 1945.  Areas of operations included Laguna de Bay and surrounding towns and cities, Bataan, Bulzcan, Pampanga, and Manila and its surrounding harbors.  He also submitted an attachment to that letter containing a statement as to how he lost his Guerilla credentials (i.d. card) in 1944 when the Japanese raided the hide out where he was staying.  

In addition, the Veteran submitted a copy of a Certificate of Registration for Bacoor Veterans Post, Veterans Federation of the Philippines, dated in February 2011, which was filled out be the Veteran had showed he checked he was a "Recognized Guerilla" from World War II and his unit was "Castaneda Unit FACGF."  He also submitted an undated, but signed by him, form entitled "Application for Old Age Pension (Veteran)" that he apparently filed with the Republic of Philippines, Department of National Defense, Philippine Veterans Affairs Office on which he checked as "Category of Veteran" that he is a "WWI-Guerrilla," but he also checked "Luzon Campaign (Since 1946)."  In addition, in June 2010, he submitted a copy of a letter he sent to the Bureau of the Treasury, dated September 23, 1976, regarding the processing of a claim he made to the Philippine government for guerilla back pay.  

However, official United States service personnel records (including DD214s, discharge certificates and other documents) in the claims file demonstrate the Veteran served on active duty with the U.S. Navy from September 27, 1945 to September 30, 1969.  In addition, an initial inquiry to the NPRC resulted in an April 2010 response that the Veteran has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces.  In June 2010, a second request was made indicating that additional information was received regarding the Veteran's guerilla service unit.  However, the response received in September 2010 was the same. 

In October 2010, the RO submitted a third request to the NPRC to re-verify the Veteran's service based upon the specific evidence submitted by him (enclosing service records showing his unit of assignment and the above evidence that the Veteran has submitted in support of his claim) asking if this information warrants a change in the prior negative certification.  In the NPRC's December 2010 response, it indicated that this evidence does not warrant a change in its previous negative certification. 

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203(c); see also Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department; not with VA.  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies the claimed service.  38 C.F.R. § 3.203; Soria, supra.  In Tagupa v. McDonald,  27 Vet. App. 95 (2014), the Court held that the plain meaning of 38 CFR 3.203 (c) requires verification of service from the relevant service department, which would be the Department of the Army, as opposed to the National Personnel Records Center.

Pursuant to the Court's recent decision in Tagupa, in June 2015, the Board remanded the Veteran's claim for verification of his guerilla service from the relevant service department.  Based on the Board's remand, the RO initiated a request for verification of the Veteran's military service with the Department of the Army in September 2015.  In January 2016, however, the Department of the Army and the National Archives and Records Administration (NARA) signed a Memorandum of Agreement that gave responsibility of verifying military service to the NPRC.  In June 2016,  the NPRC responded that they were able to identify responsive records supporting the previous negative service determination.  The NPRC also stated that, after reviewing all information provided, they did not identify a claim folder for the Veteran or a PA AGO Form 23, Affidavit of Philippine Army Personnel, and they were unable to locate the Veteran's name on their index files for Guerilla service.

As noted above, the Veteran has submitted statements and documentation pertaining to his reported service in the recognized guerillas in an effort to support his claim.  However, none of that documentation or lay evidence qualifies as acceptable proof of service under the provisions of 38 C.F.R. § 3.203.  On the contrary, that evidence was not issued by the service department, nor does it contain the necessary information to establish entitlement to the benefit sought.  This evidence is merely statements made by the Veteran to others asserting his guerilla service.  None of these documents are from any official source verifying the Veteran's guerilla service.  Therefore, that evidence may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by VA, including the one-time payment from the FVEC Fund.

The NPRC (as the duly delegated authority) has appropriately considered the Veteran's application for VA benefits, along with all the material he has submitted, and has certified the he had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The Board is bound by that certification.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department does not verify the applicant's claimed service, the applicant's only recourse lies within the service department, not with VA).  See also Duro v. Derwinski, supra.; Dacoron v. Brown, 4 Vet. App. 115, 120 (1993) (service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces).

The Board is sympathetic to the Veteran's situation, and does not question the sincerity of his belief that he is entitled to the benefit he seeks.  However, the pertinent legal authority governing entitlement to payments from the FVEC Fund is clear and specific:  It must be shown by verification of the United States service department that the claimant has qualifying service.  The Board is bound by the law as written.  As, on these facts, the Veteran's service has not been verified by the service department, there is no legal theory that would permit a one-time payment from the FVEC Fund.  Consequently, the appellant's claim must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a one-time payment from the FVEC Fund is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


